Title: From John Beckley to William Armistead Burwell, 28 June 1805
From: Beckley, John
To: Burwell, William Armistead


                  
                     Dear Sir,
                     Capitol hill 28th: June 1805.
                  
                  I enclose a copy, ‘second edition published at Worcester’, of the pamphlet I wrote at philadelphia, during our Political struggles in 1800. To you, it may be necessary to apologize for several inaccuracies as to dates in the Epitome of Mr. Jefferson’s life contained in the latter pages. written on the spur of the occasion, without communicating with any person, possessing scanty materials and relying too much on my own recollection, it was necessarily defective in some material points, and certainly erroneous in others immaterial. In pages 12. 13. 14 & 15, you will observe a full statement of my testimony in the cases of Arnolds & Cornwallis’s invasions, as I delivered it to Fenno for publication in the Year 1796, in part reply to William Smiths infamous publication under the signature of Phocion, and, in this statement, I am confident there is no error or inaccuracy, and shall be always ready to verify it.
                  With great respect, I am. dear Sir, Your obedt. servt.
                  
                     John Beckley.
                  
               